Citation Nr: 1719443	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  07-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected posttraumatic stress disorder (PTSD), currently assigned a 70 percent schedular rating.

2.  Entitlement to a rating in excess of 10 percent for service-connected mycotic infection, tinea cruris and tinea pedis (hereinafter, "skin disorder").

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to June 1971, including service in Vietnam from July 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006, February 2011, and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2009.  A transcript of this hearing is of record.

This case has a complex procedural history.  In pertinent part, the Board promulgated a decision in January 2011 that denied a rating in excess of 10 percent for the skin disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a July 2011 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the January 2011 Board decision and remanded the case for action consistent with the JMR.  The Board subsequently remanded the skin disorder claim for further development in January 2012.

In December 2014, the Board determined that the Veteran was entitled to a 70 percent schedular rating for his service-connected PTSD.  The Board also remanded the issues of an extraschedular rating for PTSD, a rating in excess of 10 percent for the service-connected skin disorder, and TDIU for further development.  The case has now been returned to the Board for additional appellate consideration.

The Board notes that the Veteran's attorney, in a February 2017 statement, requested an additional 90 days in which to submit evidence in support of his appeal, through May 2017.  The Board deferred adjudication of this case until the date specified by the attorney in this statement.  During that period, additional evidence was submitted by the Veteran, and initial Agency of Original Jurisdiction (AOJ) consideration of such was waived in accord with 38 C.F.R. § 20.1304(c) (2016).

Although the Board regrets the additional delay, for the reasons addressed in the REMAND portion of the decision below, further development is still required regarding the Veteran's PTSD and skin disorder claims.  Accordingly, these claims are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD and skin disorder are his only service-connected disabilities.

2.  The competent and credible evidence of record reflects the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for assignment of a TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends he is unemployable due to his service-connected disabilities, and provided details regarding the impairment of his service-connected PTSD and skin disorder of the feet in support of this contention.  Further, his spouse has provided supporting lay evidence regarding this contention.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Here, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling, and a skin disorder, evaluated as 10 percent disabling.  His overall combined rating is 70 percent.  See 38 C.F.R. § 4.25.  Therefore, he satisfies the schedular requirements for consideration of a TDIU.  The Board will now proceed to the merits of the TDIU claim.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Consideration may not be given to the Veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects the Veteran has a high school education, and that he last worked in the 1990s as a truck driver.  He also had prior work experience in construction.

Although the Veteran has been unemployed for many years, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The Board also notes that there is evidence, including a private psychology evaluation report dated in February 2013 from a Dr. M, which reflects the Veteran initially stopped working after he was injured in an accident.  In other words, the reason he stopped working appears to be due to a nonservice-connected disability.  Nevertheless, this does not preclude a finding his service-connected disabilities currently result in impairment which warrant assignment of a TDIU.

As detailed in the prior December 2014 decision, the Board found that the Veteran's PTSD has resulted in serious occupational impairment throughout the pendency of this case.  His PTSD symptoms, as detailed in an August 2014 VA examination, include difficulty in establishing and maintaining effective work and social relationships; as well as difficulty in adapting to stressful circumstances, including work or a worklike setting.  Further, Dr. M in the aforementioned February 2013 private psychology assessment, as well as in a 2014 addendum, essentially opined the Veteran was unemployable due to his PTSD; and provided details on specific symptoms to support that opinion.  The Board also notes that the Veteran's service-connected skin disorder appears to result in impairment that would result in significant impairment for occupations consistent with the Veteran's prior work history of truck driver and construction.  In pertinent part, a June 2015 addendum to an August 2012 VA skin examination noted the Veteran reported soreness of his right anterior sole, especially between his right 4th and 5th toes, which appears to be related to the service-connected skin disorder.  The addendum noted that this soreness caused functional impairment by making standing and walking painful at times.

The Board acknowledges that it previously determined in December 2014 that the preponderance of the evidence did not show that the Veteran's PTSD has ever been productive of total psychiatric impairment, as he is fully oriented (when not in the midst of a flashback); independent in care of self; and enjoys a meaningful relationship with family members; and is responsive to outpatient treatment and providers.  However, a thorough review of the record, to include the pertinent evidence summarized above, does indicate that the combined impairment of his PTSD and service-connected skin disorder results in his being capable of no more than marginal employment in jobs consistent with his education and work history.  Under the law, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Moreover, the law mandates resolving all reasonable doubt in favor of the claimant, to include degree of disability. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, a TDIU is warranted in this case.
ORDER

A TDIU due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

As indicated above, the Veteran was accorded a VA examination of his service-connected skin disorder in August 2012.  Further, an addendum was promulgated in June 2015 which included an assessment of the Veteran's skin during flare-up(s) in accord with the December 2014 remand directives the JMR that was the basis for the Court's July 2011 Order.  However, it is not clear whether the examiner's assessment was based upon the findings of the 2012 examination or the current nature of this disability.  Moreover, other evidence of record intimates this disability may have increased in severity since the August 2012 VA examination.  

When the record indicates that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes a remand is required to accord the Veteran a new examination of his service-connected skin disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the issue of entitlement to an extraschedular rating for the Veteran's PTSD, the Board notes the Veteran's attorney contended in statements dated in June and November 2016 that Dr. M's 2014 addendum was not given adequate consideration.  Granted, it does not appear this addendum was specifically referenced in the June 2016 Supplemental Statement of the Case (SSOC) but it was noted that evidence considered included review of the claims folder.  However, the addendum from Dr. M does indicate there may be additional treatment records in his possession that are pertinent to the Veteran's PTSD.

The Board further notes that no additional VA treatment records appear to have been added to the evidence available for its review since the December 2014 remand.  As the evidence does demonstrate multiple VA treatment records with findings as to both the PTSD and skin disorder prior to that remand, the Board is concerned there may be VA medical evidence not associated with the record.  Moreover, the Veteran's attorney indicated in a January 2015 statement the Veteran was receiving treatment for both disabilities at the Tuscaloosa VA Medical Center (VAMC).  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In fact, the Federal Circuit has held that VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Request names and addresses of all medical care providers who have treated the Veteran for his PTSD and skin disorder since June 2014.  In pertinent part, the Veteran should be specifically asked if there are any outstanding treatment records from Dr. M.  

Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period, to include from the Tuscaloosa VAMC as indicated in the attorney's January 2015 statement.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his PTSD and skin symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected skin disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner is specifically requested to:  

a) assess the scope of the rash during flare-ups (if any); and

b) state whether there is any functional impairment of affected bodily parts, normally, and during flare-ups (if any).

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Refer the Veteran's claim for an extraschedular rating for his PTSD to the Director, Compensation Service, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b)(1).

5.  Then readjudicate the issues of entitlement to an extraschedular rating for PTSD and a rating in excess of 10 percent for the service-connected skin disorder in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


